internal_revenue_service number info release date index number ------------------- -------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp bo1 genin-151065-08 date date the regulation does not further explain that phrase however the widely this letter responds to your letter of date requesting information dear ------------------- on the meaning of the phrase in sec_1_312-6 of the income_tax regulations that among the items entering into the computation of corporate earnings_and_profits is income not taxable to the federal government under the constitution respected tax law treatise federal income_taxation of corporations and shareholders by boris bittker and james s eustice states in par that the phrase refers to interest on state and municipal obligations this interest which is generally excluded from gross_income under sec_103 of the internal_revenue_code was long considered nontaxable by the federal government under the constitution because it was thought to be a tax on the state governments that opinion was commonly held when sec_1 b of the regulations was published in however the supreme court in held that this exclusion was not constitutionally required and that a prior supreme court decision that required the exclusion had been effectively overruled by later decisions the decision held that an amendment to sec_103 of the code limiting the exclusion to bonds issued in_registered_form was constitutional 485_us_505 and local bonds that is nontaxable to the corporation is taxable to the same extent as other dividends when distributed to the corporation’s shareholders it should be noted that a later sentence in sec_312 -6 b states that interest on state we hope that this information is helpful genin-151065-08 sincerely _____________________________ mark weiss assistant to the chief branch office of associate chief_counsel corporate
